DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-4, 7-14, 17-22, and 24 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner contacted Applicant’s Representative, Gregg Jansen, Reg. No. 46,799 to inform of Examiner’s Amendment, which included eliminating the “or” limitation from the independent claims or removing the average packet receiving time interval. The Examiner’s Amendment also included incorporating dependent claim 23 into the independent claim in order to further explain the maximum quantity of continuously lost packets. Applicant’s Representative agreed to the Examiner’s Amendment.
The application has been amended as follow:

AMENDMENTS TO THE CLAIMS
1. (Currently Amended) A method for determining quality of an audio and video stream, the method comprising:
obtaining a key indicator within a reference time period for a target audio and video stream, the key indicator comprising a maximum quantity of continuously lost packets,  the obtaining the key indicator comprising:
obtaining a maximum quantity of continuously lost packets value for each sub-time period of a plurality of sub-time periods in the reference time period; and
selecting a largest maximum quantity of continuously lost packets value as the maximum quantity of continuously lost packets; and
determining a quality of experience (QoE) of the target audio and video stream based on the key indicator.


11. (Currently Amended) A network device, the network device comprising:
a memory storing instructions; and
a processor coupled to the memory, the processor is configured to execute the instructions to implement:
obtaining a key indicator within a reference time period for a target audio and video stream, the key indicator comprising a maximum quantity of continuously lost packets, the obtaining the key indicator comprising:
obtaining a maximum quantity of continuously lost packets value for each sub-time period of a plurality of sub-time periods in the reference time period; and
selecting a largest maximum quantity of continuously lost packets value as the maximum quantity of continuously lost packets; and
determining a quality of experience (QoE) of the target audio and video stream based on the key indicator.

21. (Currently Amended) A non-transitory computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to carry out the following steps:
obtaining a key indicator within a reference time period for a target audio and video stream, the key indicator comprising a maximum quantity of continuously lost packets,  the obtaining the key indicator comprising:
obtaining a maximum quantity of continuously lost packets value for each sub-time period of a plurality of sub-time periods in the reference time period; and
selecting a largest maximum quantity of continuously lost packets value as the maximum quantity of continuously lost packets; and
determining a quality of experience (QoE) of the target audio and video stream based on the key indicator.


23. (Canceled)

25. (Canceled) 



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 7-14, 17-22, and 24 are allowed. The closes prior art found fails to teach singly or in combination the claimed invention. The Examiner was able to locate art which disclosed the concept of determining quality of experience of audio/video streams. However, none of the found prior art adequately discloses the claimed subject matter. In order to meet the limitations of the independent claims a non-obvious combination of references would be needed. To put another way, the references found during updated search and upon review of the record would not have been obvious to combine to meet the claims.
The closest found prior art is listed below:
US 20130067109 A1, which discloses monitoring over-the-top adaptive video streaming.
US 20160105728 A1, which discloses determining the quality of a media data stream with varying quality-to-bitrate.
US 20140122594 A1, which discloses a method and apparatus for determining user satisfaction with services provided in a communication network.
US 20080162714 A1, which discloses a method and apparatus for reporting streaming media quality.
US 20120278441 A1, which discloses a method for operating communication device for estimating quality of experience.
US 20130091528 A1 which discloses a quality control system.
US 10834265 B1, which discloses monitoring voice-over-IP performance over the Internet.
US 20150373565 A1, which discloses determining quality of experience for users.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER O GUZMAN/Primary Examiner, Art Unit 2446